Citation Nr: 0731617	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected status post fracture of the left os calcis 
with Achilles tendonitis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had an initial period of active duty for training 
in January 1982 to June 1982, and thereafter served in the 
Army National Guard with periods of active and inactive duty 
for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
that reduced the evaluation assigned to the service-connected 
left ankle disability from 20 percent to 10 percent.

Although the veteran's appeal addressed the propriety of the 
reduction, the RO and the veteran's representative developed 
the issue as one for an increased rating.  

Accordingly, when the Board considered the claim in May 2006, 
the Board characterized the issues on appeal as restoration 
of a 20 percent evaluation and entitlement to an increased 
rating.  

The Board's action in May 2006 restored the 20 percent 
evaluation and remanded the issue of an evaluation in excess 
of 20 percent to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected left ankle disability picture is 
shown to be manifested by subtalar ankylosis with plantar 
flexion of 35 to 40 degrees.  

3.  The service-connected left ankle disability is not 
manifested by ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity; 
related findings of Achilles tendonitis are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected status post fracture of the left os 
calcis are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 4.71a 
including Diagnostic Code 5270 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The Board's action in May 2006 found that the veteran had not 
been provided adequate VCAA notice regarding a claim for 
increased rating, and remanded the case inter alia for such 
notice.  In compliance with the remand, the AMC sent the 
veteran a letter in May 2006 advising him that to show 
entitlement to a higher rating for the service-connected 
ankle disability the evidence must show that condition had 
increased in severity.  

The letter described the types of medical and lay evidence 
acceptable toward proving such an increase.  The veteran had 
ample opportunity to respond prior to readjudication of the 
case, as reflected in the Supplemental Statement of the Case 
(SSOC) in December 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2006 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA is responsible for 
getting relevant records in the custody of any Federal 
department or agency, including service records, VA treatment 
records, and records from other Federal agencies such as 
Social Security Administration records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The May 2006 AMC letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issue of the May 2006 AMC letter, which 
completed the requirements of the duty to assist and cured 
defects in previous notice, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the readjudication of the case and 
issuance of the December 2006 SSOC.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  In 
fact, the veteran advised VA in June 2006 and again in 
January 2007 that he has no further evidence to submit and 
desires expeditious resolution of his appeal.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SSOC listed above, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, which was 
done in the May 2006 AMC letter.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO and/or before the Board, but he has not 
requested such a hearing.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran does not 
assert, and the evidence does not show, that his symptoms 
have become worse since his last VA medical examination in 
December 2006.  

Accordingly, remand for a new medical evaluation is unlikely 
to produce any benefit to the veteran while further delaying 
resolution of the claim.  Remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's most recent VA examination was performed in 
November 2006.  The Board notes at this point that the 
veteran has not asserted the VA examination was inadequate or 
outdated, and the veteran's VA outpatient treatment records 
are generally consistent with the examination report.   The 
Board accordingly accepts the November 2006 VA examination as 
representative of the current level of disability.  
Francisco, supra.  

During the November 2006 examination, the veteran reported 
current pain in the entire left foot, with associated 
manifestations of loss of balance, instability ("giving 
out"), diminished sensation, and occasional cramps.  

The veteran reported treating the ankle with prescription and 
non-prescription pain medication and heat, with only partial 
success.   He also reported weekly flare-ups of pain during 
which he is unable to do anything.  

The veteran's report of his symptoms was pain in the heel and 
medial dorsal area, occasionally shooting up to the knee; he 
reported that the pain occurs standing, walking and at rest.  
He also reported swelling standing, walking and at rest; 
heat, redness and stiffness at rest; and fatigability, 
weakness and lack of endurance when standing or walking.  

On examination, there was visible evidence of pain, with the 
veteran groaning and grimacing with all movement of the foot 
and ankle.  The current severity of pain was reported to be 
8/10, although the veteran seemed to the examiner to be in no 
distress, and the examiner noted that the demonstrations of 
pain lessened significantly when he was distracted.  

There was no objective evidence on examination of swelling, 
tenderness or instability.  There was weakness in testing the 
dorsiflexion and plantar flexion, but the absence of 
significant atrophy of the calf or tibialis anterior muscles 
appeared to the examiner to be inconsistent with the 
weakness.  

At rest without weight-bearing, the ankle was in 35 degrees 
of plantar flexion; the ankle could not get to a normal 
weight-bearing angle of 0 degrees plantar flexion.   Active 
dorsiflexion was to 25 degrees of plantar flexion (10 degrees 
of motion), while passive dorsiflexion was to 15 degrees of 
plantar flexion.  

Weight-bearing showed 15 degrees of plantar flexion, which 
was the cause of abnormal toe-off.   His range of motion for 
plantar flexion was from 35 to 40 degrees actively and to 45 
degrees passively.  The examiner noted that ankylosis of the 
subtalar joint limited the dorsiflexion and plantar flexion 
of the ankle joint; neither inversion nor eversion of the 
ankle was possible actively or passively.  

The examiner recorded that the veteran could stand for 
approximately 15-30 minutes and could walk approximately 500 
feet before having to rest.  The examiner noted abnormal 
weight-bearing, in that the veteran had no toe-off; the 
weight-bearing was on the heel and lateral side of the foot.  

The skin was abnormal in the area of the graft, in that the 
area was raised and of a different color and texture than the 
surrounding skin; there was also loss of sensation.  However, 
there were no vascular irregularities.  

There was no evidence of melanin or nonunion of the tarsal or 
metatarsal bones.  There was a bony prominence at the area of 
attachment of the Achilles tendon, but the area was non-
tender.  The entire Achilles tendon was non-tender to 
palpation.  

The X-ray studies revealed numerous surgical clips, scar 
tissue, and deformity in the calcaneus with at least a 
partial fusion of the subtalar joint.  No acute fracture or 
dislocation was seen.  The X-ray report is silent regarding 
observed degenerative changes.  

The examiner's diagnosis was that of healed fracture of the 
left os calcis with partial fusion of the left subtalar 
joint, with some ankylosis of the ankle due to fusion and no 
current Achilles tendonitis.  The examiner noted that there 
had been a history of treatment for osteomyelitis, but no 
recurrent osteomyelitis since 1994.  

The examiner stated that the effects of the ankle disability 
on daily living would range from none (grooming, feeding, 
recreation, sports) to mild (dressing, toileting) to moderate 
(driving, bathing, traveling) to severe (chores and shopping) 
to prevents (exercise).   

The VA examiner stated that there was no reason why the ankle 
and foot disability alone should prevent the veteran from 
performing sedentary work.  

Disabilities of the ankle are evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5270 through 
5274.  

The veteran's current 20 percent rating is the maximum 
schedular rating available for DCs 5271 (limitation of 
motion), 5272 (ankylosis of subastralgar or tarsal joint), 
5273 (malunion of os calcis or astragalus), and 5274 
(astragalectomy).  

Rating in excess of the current 20 percent is available under 
DC 5270 (ankylosis of the ankle), and since the VA 
examination noted "some ankylosis" of the subtalar joint 
that diagnostic code is appropriate.  The rating criteria of 
DC 5270 are as follows.

A rating of 20 percent is assigned for ankylosis in plantar 
flexion less than 30 degrees.  

A rating of 30 percent is assigned for ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  

A rating of 40 percent is assigned for ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  

On review, the VA examination documented subtalar ankylosis 
with plantar flexion of 35 to 40 degrees, which squarely 
meets the schedular criteria for a rating of 30 percent.  

However, the schedular criteria for the higher 40 degree 
rating are not met.  As noted, the 40 percent rating requires 
for ankylosis in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  None of those 
additional factors are demonstrated in this case.  

The above determination is based upon consideration of 
pertinent provisions of VA's rating schedule.  The RO 
considered whether extraschedular rating is appropriate in 
the December 2006; as the RO has considered the matter, the 
Board may also do so without prejudice to the veteran.  

The Board finds that there is no objective evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the schedular rating), objective evidence that the 
disability has warranted frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board accordingly finds that the service-connected left 
ankle disability is not shown to reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

Based on the evidence and analysis above, the Board finds 
that a rating of 30 percent, but not more, for the service-
connected left ankle disability is warranted.  



ORDER

An increased rating of 30 percent for the service-connected 
status post fracture of the left os calcis is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


